Citation Nr: 0125268	
Decision Date: 10/25/01    Archive Date: 10/29/01

DOCKET NO.  01-01 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Basic eligibility for pension purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel




INTRODUCTION

The appellant had active service from September 5, 1979 to 
November 4, 1983 and from February 8, 1991 to March 13, 1991.  
He had additional service in the Army National Guard from 
September 1993 to May 1999.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In connection with his appeal, the appellant testified before 
the undersigned member of the Board in Washington, D.C. in 
August 2001; a transcript of that hearing is associated with 
the claims file.  Additional evidence was submitted to the 
Board at the hearing.  The appellant and his representative 
waived initial consideration by the RO under the provisions 
of 38 C.F.R. § 20.1304(c) (2001).  


FINDINGS OF FACT

1.  The appellant had active service from September 5, 1979 
to November 4, 1983 and from February 8, 1991 to March 13, 
1991.  He also had service in the Army National Guard from 
September 1993 to May 1999.  

2.  The appellant was not discharged as a result of service 
and has no service-connected disabilities.



CONCLUSION OF LAW

The appellant's service does not meet the requirements for VA 
nonservice-connected pension benefits.  38 U.S.C.A. §§ 101(2) 
&(24), 1521 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1, 3.3, 
3.6 (2001); Veterans Claims Assistance Act of 2000, (codified 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 
45,620 (Aug 29, 2001) (to be codified as amended at 38 C. F. 
R. § 3.159 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). 

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103). The appellant was 
notified that the evidence did not show that he had the 
requisite qualifying service for pension benefits.  That is 
the key issue in this case, and the December 2000 statement 
of the case, informed the appellant that evidence of 
qualifying service was needed to substantiate his claim.  
Further, the undersigned Board member informed him at the 
hearing as to the applicable laws and inquired as to whether 
there was additional evidence pertinent to his claim.  The 
Board concludes that the appellant was advised, via the 
statement of the case and at the hearing of the information 
and evidence needed to substantiate this claim.  Compliance 
with VA's notification requirements has been satisfied.  The 
actions at the hearing complied with 38 C.F.R. § 3.103.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A). The appellant has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  The appellant's DD 
Form 214s and National Guard report of separation have been 
associated with the claims folder.  The appellant was 
afforded the opportunity to present evidence and argument in 
support of his claim and did so.  The Board notes that the 
appellant stated that the copies of the records associated 
with his pending claim for Social Security Administration 
(SSA) disability benefits had been associated with the claims 
folder in this matter.  In any case, since the issue in this 
matter is whether the appellant has qualifying service, the 
Board finds that there is sufficient evidence of record to 
decide his claim properly.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The appellant maintains that he is entitled to VA pension 
benefits.  He contends that his eligibility is derived from 
his active service in the United States Army during the 
Persian Gulf War.  The Board notes that the appellant has no 
service-connected disabilities.  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24).

VA pension benefits shall be paid to wartime veterans who are 
permanently and totally disabled from nonservice-connected 
disabilities which are not the result of willful misconduct.  
38 U.S.C.A. § 1521(a).  The provisions of 38 C.F.R. § 3.3, in 
pertinent part, clarify that:

(a) Pension for veterans-

(3) Improved pension; Pub. L. 95-588 (92 Stat. 2497).  A 
benefit payable by the Department of Veterans Affairs to 
veterans of a period or periods of war because of nonservice-
connected disability or age.  The qualifying periods of war 
for this benefit are the Mexican border period, World War I, 
World War II, the Korean conflict, the Vietnam era and the 
Persian Gulf War.  Payments are made monthly unless the 
amount of the annual benefit is less than 4 percent of the 
maximum annual rate payable to a veteran under 38 U.S.C.A. 
1521(b), in which case payments may be made less frequently 
than monthly.  Basic entitlement exists if a veteran: (i) 
Served in the active military, naval or air service for 90 
days or more during a period of war (38 U.S.C.A. 1521(j)); or 
(ii) Served in the active military, naval or air service 
during a period of war and was discharged or released from 
such service for a disability adjudged service-connected 
without presumptive provisions of law, or at time of 
discharge had such a service-connected disability, shown by 
official service records, which in medical judgment would 
have justified a discharge for disability (38 U.S.C.A. 
1521(j)); or (iii) Served in the active military, naval or 
air service for a period of 90 consecutive days or more and 
such period began or ended during a period of war (38 
U.S.C.A. 1521(j)); or (iv) Served in the active military, 
naval or air service for an aggregate of 90 days or more in 
two or more separate periods of service during more than one 
period of war (38 U.S.C.A. 1521(j)); and (v) Is permanently 
and totally disabled from nonservice-connected disability not 
due to the veteran's own willful misconduct; and (vi) Meets 
the net worth requirements under § 3.274 and does not have an 
annual income in excess of the applicable maximum annual 
pension rate specified in § 3.23. 38 C.F.R. § 3.3.  

The threshold question that must be resolved in this appeal 
is whether the appellant has qualifying service, which would 
be 90 days of active service, one of which was wartime 
service, or was discharged as a result of disease or injury 
incurred in service.  The veteran's DD Forms 214 show that he 
served from September 5, 1979 to November 4, 1983 and from 
February 8, 1991 to March 13, 1991.  The record reflects that 
he was discharged from the Army National Guard in March 1999 
as a result of medical conditions.  However, by letter dated 
in May 1999, Commanding Officer, P. W., reported that his 
discharge was not a result of his active Guard service.  
Thus, the record shows that the veteran had 34 days of 
service during a period of war and was not discharged for a 
disability related to service.  

We note that during his hearing, the veteran appeared to 
raise the issue of sustaining a back injury during a period 
of Guard duty.  However, the service department has not 
adjudicated this to be a reason for discharge.  In fact, his 
commanding officer specifically stated that his discharge was 
not related to his Guard duty.  There is no evidence of 
federal service as distinguished from state service.  Board 
member inquired as to additional evidence at the hearing.  
Thus there is no basis to conclude that he would have been 
adjudicated to have been discharged for a disability related 
to active service.  

In sum, the appellant has no qualifying military service that 
would convey 90 days of wartime service.  He did not have 
active service for 90 days or more during a period of war; he 
was not discharged or released from active service for a 
disability adjudged service connected, or at time of 
discharge had such service-connected disability shown by 
official records which in medical judgment would have 
justified a discharge for disability; he did not have active 
service for a period of 90 consecutive days or more with such 
period beginning or ending during a period of war; and he did 
not have active service for an aggregate of 90 days or more 
in two or more separate periods of service during more than 
one period of war.  The U. S. Court of Appeals for Veterans 
Claims has held that where the law and not the evidence is 
dispositive of a claimant's claim, the claim should be denied 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Accordingly, the appellant has not stated a 
legal claim for pension upon which relief may be granted, and 
the appeal must be denied.


ORDER

Entitlement to pension is denied.  




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

